IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON

                        SEPTEMBE R SESSION, 1997

                                                           FILED
STATE OF TENNESSEE,           )   C.C.A. NO. 02C01-9610-CC-00359
                              )                         November 20, 1997
      Appellee,               )
                                                           Cecil Crowson, Jr.
                              )                            Appellate C ourt Clerk
                              )   HENRY COUNTY
VS.                           )
                              )   HON. JULIAN P. GUINN
TERRELL DION COWANS,          )   JUDGE
                              )
      Appe llant.             )   (Rape of a Child & Aggravated
                              )   Sexual Ba ttery)


                ON APPEAL FROM THE JUDGMENT OF THE
                   CIRCUIT COURT OF HENRY COUNTY


FOR THE APPELLANT:                FOR THE APPELLEE:

GUY T. WILKINSON                  JOHN KNOX WALKUP
District Public Defender          Attorney General and Reporter
P.O. Box 663
117 Fo rrest Ave nue N orth       EUGENE J. HONEA
Camden, TN 38320                  Assistant Attorney General
                                  425 5th Avenu e North
                                  Nashville, TN 37243

                                  ROBERT “GUS” RADFORD
                                  District Attorney General
                                  P.O. Box 686
                                  Huntingdon, TN 38344



OPINION FILED ________________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                                  OPINION

           The Defendant, Terrell Dion Cowans, was convicted of one count of rape

of a child and one count of aggravated sexual battery. He was sentenced as a

Range I, standard offende r to fifteen (15) years for the rape of a child conviction

and eight (8) years for the aggravated sexual battery conviction, to be served

concurren tly. The De fendant app eals his convictions , raising four issues: (1)

That the trial court erred by failing to grant the Defenda nt’s motion for a new trial

based on the newly discovered evidence that one of the victims recanted her

testimony; (2) that the tria l court erred by not pe rmitting de fense co unsel to

question one of the victims about an alleged pregnancy by another man; (3) that

the trial court erre d by failing to s uppres s statements made by the De fendan t;

and (4) that the evidence was insufficient to suppo rt a verdict of g uilt for both

conviction s. W e affirm the judgm ent of the tria l court.



           On June 27, 1994, A.W. and S.E.1 , who we re cou sins, w ere at A .W .’s

house in Paris, Tennessee. That morning, the two girls decide d to walk to A.W .’s

uncle ’s house nearby to get som e mon ey for food . Before they left, either the

Defendant called A.W . or A.W . called the Defen dant on the teleph one. She had

met him at Ralph’s Golf. At that time, A.W. was twelve (12) years old, S.E. was

eleven (11) years old, and the Defendant was eighteen (18) years old. The

Defendant told A.W . that he wanted her to go to another girl’s house and knock

on her door for him. A.W. did not know who the other girl was.




1
    It is a po licy of th is Co urt to r efer to ch ild sex abus e victim s by th eir initia ls only.

                                                              -2-
      A.W . took S.E. with her to Bryan Atkinson’s house because the Defendant

was going to be there to tell her where the other girl lived. S.E. was unaware of

the content of the conversation between A.W. and the Defendant and A .W . told

her they were taking a shortcut to her uncle’s house. A.W. a nd S.E . went to

Atkinson’s house where the Defendant was waiting. A.W. pulled S.E. into the

house. They all talked togeth er in Atkinson ’s bedroo m. The D efenda nt went into

the bathro om a nd told A.W . to go w ith him because he needed to talk to her. The

bathroom door wa s shut an d the light w as on. T he De fendan t told her that he

liked S.E. and that he wanted to talk to S.E. The Defendant was we aring pa nts

and A.W . was we aring sho rts and a shirt. S.E. thought she heard a scream while

A.W. was in the bathroom with the Defendant, but she was not sure.



      A.W. left the bathroom and told S .E. that the D efenda nt wante d to talk to

her. The Defendant told S.E. to “come here” and she complied. The Defendant

pulled S.E. into th e bathro om. A.W . sat in Atkinson’s bedroom. The Defendant

appeared to be wearing a pair of jogging pants and S.E. was wearing blue jean

shorts and a shirt. The Defendant pushed S.E. down on the floor. He held her

arms down above her head. The Defendant pulled her clothes off or down. S.E.

could not rec all whe ther the Defe ndan t’s clothes w ere off because the room was

dim. The Defendant fondled S.E.’s breasts over her shirt.          She could not

reme mbe r wheth er the D efend ant exp osed or touc hed h er with h is penis. S.E.

told him to “let me up” and the Defendant allowed her to get up and put on her

clothes. The Defendant said something about “still friends” and S.E. walked

away. S he left the b athroom and we nt outside on the po rch.




                                        -3-
      A.W . then we nt into the bathr oom to talk with the Defendant. He told her

he wanted to have sex.      The door was shut.       A.W . replied that she had a

boyfriend and did not want to have sex with the Defendant. The Defendant

persisted and got closer to A.W. He pushed her either against the sink or the

toilet and op ened h er shorts . A.W . said no but the Defendant was holding her

hands. He pulled down the shorts and they fell down farther. The Defendant

exposed his penis and then penetrated A.W.’s vagina with part of his p enis. A.W .

kept saying no an d the D efend ant with drew a nd eja culated. The Defendant

apologized and said he “got carried away.”         A.W. was crying and left the

bathroom. She left and caught up with S.E. who was already walking down the

alley behind the house.



      A.W . asked S.E. if something happened to her and S.E. said nothing had

happened. Later that d ay, S.E. told her stepmother what the Defendant had

done. Her stepmother and father took her to the hospital emergency room later

that evening. A.W. also went to the hospital. Carolyn Gore of the Department of

Human Services’ child abuse investigation division interviewe d both victim s. Dr.

Debra Sue S elby con ducted pelvic exam inations on both victim s and ra pe kits

were collected. Dr. Selby examined S.E. and found redness at the entrance of

the vagina as well as superficial lacerations at three areas as well as on the right

labia minora. The hymen was red but intact. Dr. Selby examined A.W. and

found a discharge from the vagina and found that the hymen had a small amount

of tissue left, with ragge d edg es an d a very large o penin g rathe r than a sma ll

opening which is expec ted. There w as purulent disc harge at the ce rvix. Dr.

Selby noted that damage to the hymen could be due to causes other than vaginal




                                         -4-
penetration, such as blunt trauma. Dr. Selby did not have the test res ults at tria l,

but recalled that the presence of sperm was not detected in either victim.



      Lieutenant Eddie Snow , an inve stigator for the P aris Police Depa rtment,

was assigned to the case. He interviewed Bryan Atkinson and then decided to

contact the Defendant.       Lieutenant Snow telephoned the Defendant and

requested that he come to the police department. The Defendant came and

spoke with Sno w, which conversation was initially not recorded. Lieutenant Snow

then gave the Defen dant Miranda warnings be fore he agre ed to mak e an a udio

taped statement. In that statement, the Defendant admitted that he was at Bryan

Atkins on’s house wh en the victims we re there. He asked A.W . to have se x with

him and she ag reed. They went into the bathroom and A.W. was positioned on

the toilet. He state d that A.W . pulled he r shorts do wn and he proc eeded to

penetra te her vaginally, but only partially. He stated that he then asked A.W. how

old she was and s he said she was thirteen (13). He withdrew, but denied that he

ejaculate d.



      The Defen dant de nied ha ving any s exual co ntact with S .E. He stated that

he was in a back room alone with her for a brief time and he asked whether she

had a boyfriend and how old she was. He stated that S.E. said she was thirteen.

He denied touching S.E. or ex posing his penis or pene trating her w ith his pe nis

or his fingers.



      The Defendant was indicted on July 5, 1995 , for one co unt of rap e of a

child and one count of aggravated sexual battery. Defense counsel mo ved to

suppress the Defenda nt’s statemen t, which was de nied by the trial court after a

                                         -5-
hearing on the mo tion held o n Augu st 15, 199 5. He wa s tried by a H enry Co unty

jury on November 8, 1995, and found guilty on both counts. The Defendant was

sentenced to fifteen (15) years for the rape of a child conviction and eight (8)

years for th e aggra vated se xual batte ry conviction .



                                          I.



      In his first issue in this appea l, the Defenda nt argues that the trial court

erred by failing to grant a new trial based on newly discovered evidence. In his

motion for new trial the D efend ant alle ged th at there was n ewly dis covered

evidence in the form of A.W .’s recantation of her tes timony at trial.         It was

submitted as an affidavit for consideration at the hearing on the motion. The

contents of the affidavit in pertinent part is as follows:



      Terre ll Dion Cowans and I, [A.W.], are friends. He was talking to me
      about anothe r girl on that d ay. He did not rape me, he did not even
      touch me. When night came the police came and got me and took me
      to the hospital, I was shocked. Terrell and I did not have intercourse.
      He did not rape me. Carolyn Gore told us that the test showed I had
      had intercourse. I tried to tell Ms. Gore, the social worker, that it did not
      happen and she w ould not listen.            Ran dy Shank le heard my
      conversation with Ms. Gore. We were at my house when this
      conversation to ok place. Sh e said it was too late, the trial is over.
      ...
      I swear that I am telling the truth and I want to do the right thing. I have
      told my grand mother, m y uncle, and m y friends that he did not do
      anything to me. Mrs. Gore kept on pressuring me at the Emergency
      Room. She told me wh at to say. I even told Mrs. Gore after the trial
      that I didn’t think it was fair and she said it was too late.
      ....



       The Defen dant as serts that this newly d iscove red ev idenc e entitle s him to

a new trial. The decision to grant or deny a new trial on the ba sis of ne wly



                                          -6-
discovered evidence is a matter which rests in the sound discretion of the trial

court. State v. Goswick, 656 S.W.2d 355, 358 (Tenn. 1983). To acquire a new

trial as of right based on newly discovered evidence, a defendant must

demo nstrate (1) rea sona ble diligen ce in seeking the newly discovered evidence;

(2) materia lity of the evide nce; and (3) that the evidence will likely change the

result of the trial. State v. Nich ols, 877 S.W.2d 722, 737 (Tenn . 1994); Goswick,
656 S.W.2d at 358-360. A new trial will not be granted on the basis of newly

discovered eviden ce wh en the effect is merely to impeach a witness’ testimony

at trial unle ss the impe achin g evide nce is s o cruc ial to the defendant’s guilt or

innocence that its admission would chang e the ou tcome of the cas e. State v.

Singleton, 853 S.W .2d 490 , 496 (T enn. 19 93); State v. Roge rs, 703 S.W.2d 166,

169 (Ten n. Crim. App . 1985).



       At the hearing on the motion for a new trial, no oral testimo ny was

presented, and the trial court resolved the issue based u pon the affidavit.

Therefore, the rule vesting controlling discretion in the trial judge does n ot govern

on appeal, and whether the requirements have been fulfilled becomes a question

of law. Goswick, 656 S.W .2d at 359 ; State v. Holt, 801 S.W.2d 518, 521 (Tenn.

Crim. App. 1990). In refusing to grant a new trial, the trial judge stated on the

record th at:



      [Y]ou’ve got the obvio us prob lem tha t arises from time to time of the so-
      called recanting victim. And it was a subject that co uld ha ve eas ily been
      explored had it bee n done at the time of trial. As a matter of fact, the
      law says that it should have been done at that time. And having once
      taken the sworn testimony that law is very loathe to now take
      som ebod y’s recantation by swearing that they swore to a lie, p articula rly
      when it could have been taken care of appropriately as is required by
      law at th e time of the tria l.



                                          -7-
       W e agree th at the De fendan t had an opportu nity at trial to cross-examine

the victim to de termine the verac ity of her testim ony. Even if we were to assume

that the Defend ant could not h ave obtained the new inform ation w ith reas onab le

diligence, we do not be lieve a new trial was warranted.             Obviously, the

accusations made by the victim were highly material to the case. Yet, no

recantation of the victim’s testimony can alter the fact that the De fenda nt him self

admitted to pene trating the vic tim. Circumstantial evidence obtained from the

medical examination also corroborated the allegation that a penetration occurred.

Finally, all of the persons present when the act occurred testified or made

statem ents that the Defendant and A.W. were in the bathroom toge ther.

Therefore, we do not be lieve tha t eviden ce tha t the victim recanted would likely

chang e the res ult of the trial. Th is issue is w ithout me rit.



                                            II.



       As his second issue, the Defendant argues that the trial court erred by not

permitting defense counsel to question the victim, A.W., about her alleged

pregnancy by another man. The record reflects that defense counsel raised the

issue after the close of the proof. Defense counsel informed the trial judge that

Bryan Atkinson told her that A.W. was pregnant. Bryan Atkinson testified in a

jury-out hearing that “I migh t have heard some talk at school” approximately “two

or three mon ths ago.” The offense in question occurred on June 27, 1994, and

the trial was co nducte d on N ovem ber 8, 19 95. The trial court concluded that the

information was m erely a rumor as the witness admitted. He found that the

evidence did not comport with the requirements of Rule 412 of the Tennessee

                                           -8-
Rules of Evidence. Finally, the trial judge stated that the allegation was irrelevant

and immaterial to the prosecution being conducted.



      The Defendant argues that under Rule 412 of the Tennessee Rules of

Evidence, he should have been allowed to question the victim at trial regarding

spec ific instances of conduct under an exception for newly discovered evidence.

Tenn. R. Evid. 412(d)(1)(I). Th e State coun ters that Rule 412 do es not ap ply to

the offense of rape of a child. The language of Rule 412 states that it applies

when “a person is accused of an offense under T.C.A. §§ 39-13-502 [aggravated

rape], 39-13-503 [rape], 39-13-504 [aggravated sexual battery], 39-13-505

[sexual ba ttery], 39-13-507 [spousal sexual offens es], or th e attem pt to co mm it

any such offense.”     Tenn. R. Evid 412.      Rape of a child, Tennessee Code

Annotated section 39-13-522, is not one of the offen ses en umera ted. See also

State v. Jason Adam Brinkley, Jr., A.K.A. “Bubba”, C.C.A. No. 01C01-9307-CC-

00231, Sum ner C ounty (Ten n. Crim . App., Nash ville, July 14, 1995)(Rule 412

held inapp licable to statutory rape). Ho wever, we find that there is a distinction

between Brinkley and the cas e at bar.



      W e first note that the offense of rape of a child was enacted by the General

Assembly in 1992 and codified as Tennessee Code Annotated section 39-13-

522. See Tenn. Pub. Acts 1992, ch. 878 § 1.          Prior to that, the offense now

embodied in section 39-13-522 was contained within the offense of aggravated

rape before it wa s recod ified. See Tenn. Code Ann. § 39-13-502(a)(4) (Supp.

1991). Rule 412 of the Tennessee Rules of Evidence was established in 1991

to replace the rape shield statute contained Tennessee Code Annotated section

40-17-119. See Tenn. R. Evid. 412, Advisory Commission Comment. The

                                         -9-
comment contains no refere nce to rape of a child. Although we cannot determine

why rape of a child has been om itted, we believe that R ule 412 sho uld govern

evidentiary rulings for the offense, rather than the general applic ation o f Rule

404(a)(2). This interpretation avoids the illogical result that would otherwise

occur in this case.     Here, the evidence regarding S.E., the vic tim of the

aggravated sexual battery would be governed by Rule 412 because that offense

is one of the enumerated offenses under the rule. However, evidence regarding

A.W ., the victim of the rape of a child, would be adm itted on ly by wa y of Ru le

404(a)(2).



      Therefore, we shall consider the Defendant’s argument that the evidence

shou ld have b een a dmitte d und er Ru le 412 . The D efend ant arg ues th at Ru le

412 sets out the procedure for questioning a victim about specific instances of

condu ct. See Tenn. R. Evid 412(c)(4)(I). The Defendant contends that evidence

of the victim’s pregnancy would rebut medical evidence introduced at trial. He

explains that his failure to file a motion ten days before the trial can be explained

because the evidence was newly discovered and could not have been obtained

through the exerc ise of due diligence . See Tenn. R . Evid. 412(d)(1)(I).



      W e cannot agree.      The D efend ant did not m ake th e mo tion in a timely

manne r. The Defendant argues that trial counsel heard this information the day

before trial and could not conduct an investigation. However, we see no reason

why the Defendant was prevented from interviewing the State’s witnesses prior

to trial to obtain additional information about the victim. There are valid policy

reasons for the rule, especially in this kind of case. See State v. Gus sie W illis

Vann, C.C.A. No. 03C01-9408-CR-0 0279, B radley C ounty (T enn. C rim. App .,

                                        -10-
Knoxville, Sept. 18 , 1995); State v. Stephen Ray Stamps, C.C.A. No.

02C01-9301-CC-00002, Henry County (Tenn. Crim. App., Jackson, March 2,

1994), perm. to appeal denied, (Tenn . 1994). A s the Sta te points o ut, the

proffered testimony of Bryan Atkinson did not necessarily indicate that the

pregnancy was due to sexual activity prior to this o ffense . Ther e is no indication

it would rebut the medical testimony. It is clear that if the victim was pregnant at

the time of trial, it could not be considered as evidence of the victim’s sexual

activity prior to the offense. The trial was conducted more than fifteen months

after the offense. Finally, the trial court made a finding that the information was

an unsubstantiated rumor and was irrelevant to the case being tried. It is settled

that the admissibility of evidence and the scop e of cro ss-exa mina tion res ts within

the sound discretion of the trial court which will be reversed only for an abuse of

such discretion .    State v. Banks, 564 S.W.2d 947, 949 (Tenn. 1978).                 We

cannot conclude that the trial judg e abu sed h is discre tion, the refore , this issu e is

without m erit.



                                            III.



       Next, the Defend ant contend s that the trial court erred b y failing to

suppress his statement as violating his Fifth Amendment rights because it was

not freely and voluntarily given. The Fifth Amendment to the Constitution as

applied to the States through the Fourteenth Amendment insures that the

accused may not be compelled to be a witness against himself. The Tennessee

Constitution also prov ides that a defendant cannot be compelled to give evidence

against himself. Tenn. Const. art. I, § 9. The accused may waive these rights,

but the waiver must be made “voluntarily, knowingly, and intelligently” and “the

                                           -11-
accused must be adequately and effectively apprised of his rights and the

exercise of those rig hts mu st be fully honored.” Miranda v. Arizona, 384 U.S.
436, 44 4, 467, 86 S. Ct. 16 02, 161 2, 1624 , 16 L.Ed .2d 694 ,706, 71 9 (1966 ).



      The voluntariness test under the Tennessee Constitution is more prote ctive

of individual rights than the test under th e Fifth Am endm ent.            State v.

Stephenson, 878 S.W.2d 530, 544 (Tenn. 1994); see State v. Crump, 834
S.W.2d 265, 268 (Tenn. 1992); State v. S mith, 834 S.W .2d 915 (Te nn. 1992).

A waiver is valid if the suspec t is aware of the nature of the right being

abandoned and the consequences of the dec ision to ab andon the right. Id. at

547. In assessing whether a waiver of the right was voluntary, we must look at

the totality of the circums tances surroun ding the re linquishm ent of the rig ht.

State v. Benton, 759 S.W .2d 427 , 431-32 (Tenn . Crim. A pp. 198 8).



      A hearing on the motion to suppress was held on August 15, 1995. The

Defendant testified that he was asked to come to the police department. He was

placed in a sm all interview room. Lieute nant Snow and anoth er officer were

presen t. Snow was we aring a u niform a nd his se rvice revolve r. He testified that

the officers told him it wo uld be ea sier if he talke d with them. He stated that he

was nervous. He also testified that he was not informed that he could have a

lawyer but that he u nderstood h e could rem ain silent and leave freely.



      On cross-examination, the Defendant was presented with the waiver of

rights form bearing his signature. He admitted that he read the form, understood

that it waived his righ t to an a ttorney and to rema in silent, and signed it. The

interview was audio taped, including Lieutenant Snow informing the Defendant

                                        -12-
about his rights. The Defendant testified that he could not remember his waiving

his rights, but did acknowledge the followin g portio n of the statem ents re ad to h im

by the assistant district attorney : “‘An d you signed the waiver. And then I asked

you after reading the statement that you understood your rights, were you willing

to talk to me , and you said that yo u were.          And since then we’ve had a

conve rsation ?’ And you sa id, ‘Yes , sir.’”



       Lieutenant Snow testified that h e read the waiver of rights form to the

Defendant before he interviewed him. He testified that he explained the form and

the Defendant signed it. He denied that he forced or coerced or promised

leniency to obtain the Defen dant’s sta temen t.



       The trial court overruled the Defendant’s motion to suppress. The trial

judge assumed that the Defendant had been seized, yet still determined that the

Miranda require men ts had been met. In this appeal, the State questions whether

Miranda warning s were re quired if the Defen dant offer ed to com e to the police

department to be intervie wed. See State v. Anderson, 937 S.W.2d 851, 853

(Tenn. 1996). Nevertheless, the officers proceed ed as if the interview we re

custodial and rea d and e xplained to the Defendant his constitutional rights as

required by Miranda. The Defendant argues that his young age of eighteen and

other circumstances should be weighed against the appearance that he

volunta rily gave the statem ent. Howeve r, we cannot co nclude that the re cord

supports a findin g that the Defendant was coerced or promised anything that

would rende r his sta teme nts invo luntary . Furthe rmor e, the D efend ant him self

admitted that he understood that he was relinq uishing h is right to rem ain silent.




                                          -13-
When considering the totality of the circumstances, we can only conclude that the

trial court did not err in denying the Defendant’s motion to suppress.

                                           IV.



       Finally, the Defendant conten ds that the evidenc e was ins ufficient to

support a verdict of guilt.    When an accused challenges the sufficiency of the

convicting evidence, the standard is whether, after reviewing the evidence in the

light most favora ble to th e pros ecutio n, any r ationa l trier of fac t could have found

the essential elements of the crime beyond a reaso nable d oubt. Jackson v.

Virgin ia, 443 U.S. 307, 319 (1979). Questions concerning the credibility of the

witnesses, the weight and value to be given the evidence, as well as all factual

issues raised by the evide nce, are resolved by the trier of fa ct, not this co urt.

State v. Pappas, 754 S .W .2d 62 0, 623 (Ten n. Crim . App. 1 987). N or ma y this

court reweigh or reevaluate the eviden ce. State v. Cabbage, 571 S.W.2d 832,

835 (T enn. 19 78).



       In order to suppo rt a convictio n for rape of a child, the State was required

to prove tha t there wa s an “un lawful sexu al pene tration of a victim by the

defendant or the defendant by a victim, if such victim is less than thirteen (13)

years of age.” Tenn. Code Ann. § 39-13-522(a). The testimony at trial showed

that the victim, A.W., was twelve years old at the time of the offense. She

testified that the Defendant penetrated her vagina with his penis.                    The

Defe ndan t’s statemen t corroborated h er testimony. The Defendant argues that

A.W .’s statements prior to and after the trial were inconsistent with her trial

testimony. However, the assessment of credibility of witnesses lies within the




                                           -14-
province of the ju ry. App arently , the jury resolve d this co nflict in favor of the

State.



         The Defendant also challenges the conviction for aggravated sexual

battery. The S tate is requ ired to prov e the elem ents of the crime tha t there is

“unlawful sexual contact with a victim by the defendant or the defendant by a

victim” and tha t “[t]he victim is les s than thirte en (13) ye ars of ag e.” Tenn. Code

Ann. § 39-13-504(a)(4). "’Sexual contact’ includes the intentional touching of the

victim's, the defendant's, or any other perso n's intimate parts, or the intentional

touching of the clothing covering the immediate area of the victim's, the

defendant's, or any other person's intimate parts, if that intentional touching can

be reasonably construed as being for the purpose of sexual arousal or

gratification.” Tenn . Cod e Ann . § 39-1 3-501 (6). "’Intim ate parts ’ includes the

primary genital are a, groin, inn er thigh, b uttock or breas t of a hum an bein g.”

Tenn. C ode Ann . § 39-13-501 (2).



         The testimony at trial revealed that S.E. was eleven years old at the time

the offense occurred. She testified that the Defendant forced her onto the floor

of the bathroom and fondled her breas ts on to p of he r clothe s. This is clear ly

sufficient proof to establish the elem ents of ag gravated sexual ba ttery. Again, the

Defendant challenges details of the trial testimony, suggesting that there were

incon sistencies regarding whether S.E. screamed while she was in the bathroom.

He also points to S.E,’s frequent answers of “I don’t know” to questions about the

details of the incident, thus making her testimony suspect. Again, we must

conclude that judgments regarding credibility of witnesse s are to be made by the

jury. We will not disturb these co nclusion s on ap peal. Th is issue is w ithout me rit.

                                          -15-
     Accord ingly, we affirm the judgm ent of the tria l court.




                                ____________________________________
                                DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JOE B. JONES, PRESIDING JUDGE


___________________________________
JOE G. RILEY, JUDGE




                                       -16-